DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-15		Pending
Prior Art Reference:
Gallien		USPAP 2007/0183866 A1

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gallien (USPAP 2007/0183866 A1).

Regarding claim 1, Gallien discloses a facade panel screw (abstract), comprising:
a head (28);
a cylindrical shaft section (30) that extends along a central longitudinal axis
(40);
a tip region (36);
the cylindrical shaft section (30), viewed from the head (28), comprises: 
a threadless underhead section (50), 
a stop collar (20), and 
a threaded section (42);
a thread (46) in a first part of the threaded section (42) subsequent to the stop collar (20) has an outer diameter Dr, which is attenuated compared to the thread (44) in a second part having outer diameter Dn over several convolutions, so that Dr < Dn (fig. 6).

Regarding claim 2, Gallien discloses the facade panel screw according to claim 1, wherein the thread (46) of the first part of threaded section (42) merges continuously into the thread (44) of the second part of the threaded section (42).

Regarding claim 3, Gallien discloses the facade panel screw according to claim 1, wherein a pitch in an entirety of the threaded section (42) is equally large (fig. 6).

Regarding claim 4, Gallien discloses the facade panel screw according to claim 1, wherein the thread (44, 46) in the threaded section (42) includes multiple threads (44, 46).

Regarding claim 10, Gallien discloses the facade panel screw according to claim 1, wherein the tip region (36) is self-drilling, self-tapping, or a drill bit (¶ [0027], “with or without drilling or pre-drilling a starter hole”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gallien (USPAP 2007/0183866 A1).

Regarding claim 5, Gallien discloses the facade panel screw according to claim 1, except for wherein Dr = a Dn, and a can assume values between 0.7 and 0.9, each inclusive.
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges wherein Dr = a Dn, and a can assume values between 0.7 and 0.9, each inclusive limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. (MPEP § 2144.05).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Regarding claim 6, Gallien discloses the facade panel screw according to claim 1, except for wherein the attenuation is achieved by axially parallel removal of thread crests (fig. 6).
	However, it would have been an obvious matter of design choice wherein the attenuation is achieved by axially parallel removal of thread crests, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular 

Regarding claim 7, Gallien discloses the facade panel screw according to claim 1, except for wherein the stop collar (20) has a diameter Db for which applies: Db = b Dn, wherein b assumes values between 1.07 and 1.24, each inclusive.
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges wherein the stop collar (20) has a diameter Db for which applies: Db = b Dn, wherein b assumes values between 1.07 and 1.24, each inclusive limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. (MPEP § 2144.05).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Regarding claim 8, Gallien discloses the facade panel screw according to claim 1, except for wherein the stop collar (20) has an axial extent of less than 1 mm.
	However, it would have been an obvious matter of design choice wherein the stop collar has an axial extent of less than 1 mm, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Gallien.

Regarding claim 9, Gallien discloses the facade panel screw according to claim 1, except for wherein the stop collar (20), viewed radially, protrudes beyond thread crests (fig. 6) of the thread (44) in the second part of the threaded section by less than 1 mm.
	However, it would have been an obvious matter of design choice wherein the stop collar, viewed radially, protrudes beyond thread crests of the thread in the second part of the threaded section by less than 1 mm, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Gallien.

Regarding claim 11, Gallien discloses a fastening arrangement (abstract) comprising:
a substructure (not shown);
a facade panel (14); and
the facade panel screw (10, fig. 6) according to claim 1 that connects the facade panel (14) to the substructure (not shown).
Examiner notes that Gallien does not explicitly disclose a substructure. However, it is old and well know that drywall panels (i.e. façade panel) are attached to framing material typically made of such materials as wood and/or metal. Therefore, it would be obvious to one of ordinary skill in the art at the time the invention was made wherein a substructure (e.g. wood or metal framing) is behind the drywall panels (i.e. façade panel). Hence, it appears that the invention would perform equally well as the invention disclosed by Gallien.

Regarding claim 12, Gallien discloses the fastening arrangement according to claim 11, except for wherein the substructure (not shown) is a metal construction and at a fastening point has a material thickness of 2 to 6.5 mm of aluminum or 0.9 to 2.5 mm of steel.
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges wherein the substructure is a metal construction and at a fastening point has a material thickness of 2 to 6.5 mm of aluminum or 0.9 to 2.5 mm of steel limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. (MPEP § 2144.05).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Regarding claim 13, Gallien discloses the fastening arrangement according to claim 11, wherein the facade panel (14) is made of plastic, metal, fiber cement, insulation materials or a composite of one or more such materials (¶ [0015), “drywall”).

Regarding claim 14, Gallien discloses the fastening arrangement according to claim 11, except for wherein the underhead section (50) has an extension in an axial direction (fig. 6), which results as a thickness of the facade panel (14) plus 2-4 mm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges wherein the underhead section has an extension in an axial direction, which results as a thickness of the facade panel plus 2-4 mm limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. (MPEP § 2144.05).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746.  The examiner can normally be reached on M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd